                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARY ANN BROWN,

                      Plaintiff,                                   8:20CV342

        v.
                                                                     ORDER
DR. PREETINDER SIDHU and VA
MEDICAL CENTER,

                      Defendants.


       This matter is before the Court on defendants Dr. Preetinder Sidhu (“Sidhu”) and
VA Medical Center’s (the “agency” and collectively, “defendants”) Motion to Dismiss and
Motion to Substitute (Filing No. 24). The defendants “move the Court to dismiss this
action pursuant to Rule 12(b)(5) and Rule 12(b)(2) of the Federal Rules of Civil Procedure,
for the reason that [pro se plaintiff Mary Ann Brown (“Brown”)] has failed to properly
serve [them] and this Court lacks personal jurisdiction over them.” The defendants
conversely move the Court for an order substituting the United States of America for Sidhu
and the agency. Finally, the defendants alternatively argue Brown’s Complaint (Filing
No. 1) “should be dismissed as it either fails to state a claim upon which relief can be
granted, under Fed. R. Civ. P. 12(b)(6), or this Court lacks subject matter jurisdiction, under
Fed. R. Civ. P. 12(b)(1), over the cause of action.”

       The defendants’ arguments are generally well-taken. Brown should review them
carefully and must take further action to maintain her case. The Court nonetheless finds
dismissal is not warranted at this time.

       The defendants are correct that Brown has not properly served them under Federal
Rule of Civil Procedure 4(i), which governs serving summons on the United States and its
agencies and employees. To properly serve a federal agency or a federal employee in their
official capacity under Rule 4(i)(2), Brown “must serve the United States and also send a
copy of the summons and of the complaint by registered or certified mail to the agency . . .
or employee.” Fed. R. Civ. P. 4(i)(2). To properly serve the United States under
Rule 4(i)(1), Brown must “deliver a copy of the summons and of the complaint to the
United States attorney for the” District of Nebraska (or their designee) and must “send a
copy of each by registered or certified mail to the Attorney General of the United States at
Washington, D.C.” To properly serve a federal employee sued in their individual capacity
under Rule 4(i)(3), Brown “must serve the United States and also serve the officer or
employee under Rule 4(e), (f), or (g).”

       These requirements have not been met. As the defendants point out, the record
indicates the defendants were personally served by a Lancaster County Sheriff’s Deputy
on March 29, 2021. Summons has not been issued for the United States nor has service
been made on the U.S. Attorney for the District of Nebraska and the Attorney General of
the United States as required by Rule 4(i)(2). Relatedly, neither defendant was sent a copy
of the summons and complaint by registered or certified mail.

       Critical of Brown’s “continual” failure to establish valid service of process, the
defendants urge the Court to dismiss this case without prejudice under Rule 12(b)(5).
Given Brown’s pro se status and the particular circumstances of this case, the Court finds
summary dismissal of this action is too severe at this point. Instead, the Court will grant
Brown a reasonable opportunity to cure her failure to properly serve the defendants under
Rule 4(i) as set forth in this order. The Court does not reach the defendants’ remaining
arguments at this time.

       Based on the foregoing,

       IT IS ORDERED:
       1.     Defendants Dr. Preetinder Sidhu and VA Medical Center’s Motion to
              Dismiss and Motion to Substitute (Filing No. 24) is denied without prejudice
              to reassertion at a later time.



                                             2
2.    The Clerk of Court shall provide plaintiff Mary Ann Brown four Summons
      in a Civil Action forms for Brown to complete and return to the Clerk for
      issuance.
3.    Brown shall have until July 20, 2021, to perfect service in accordance with
      Federal Rule of Civil Procedure 4(i).
4.    Failing to comply with this order could result in the dismissal of this case
      without further notice.

Dated this 18th day of May 2021.

                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        United States District Judge




                                    3
